Order setting aside the election of directors of the Fleetwood Bank and a subsequent election of officers by such directors and ordering that the directors of the bank meet for the purpose of fixing a date for the calling of a stockholders’ meeting for the purpose of electing directors to serve for the year 1940, affirmed, with ten dollars costs and disbursements. In on opinion the stockholders’ meeting should be fixed for a date as early as may be consistent with the applicable provisions of law. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.